

114 S301 ES: Boys Town Centennial Commemorative Coin Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS1st SessionS. 301IN THE SENATE OF THE UNITED STATESAN ACTA resolution expressing the sense of the Senate regarding the January 24, 2015, 
attacks carried out by Russian-backed rebels on the civilian population 
   in Mariupol, Ukraine, and the provision of defensive lethal and non-lethal 
 military assistance to Ukraine.1.Short titleThis Act may be cited as the Boys Town Centennial Commemorative Coin Act.2.FindingsCongress finds that—(1)Boys Town is a nonprofit organization dedicated to saving children and healing families, nationally headquartered in the village of Boys Town, Nebraska;(2)Father Flanagan’s Boys Home, known as Boys Town, was founded on December 12, 1917, by Servant of God Father Edward Flanagan;(3)Boys Town was created to serve children of all races and religions;(4)news of the work of Father Flanagan spread worldwide with the success of the 1938 movie, Boys Town;(5)after World War II, President Truman asked Father Flanagan to take his message to the world, and Father Flanagan traveled the globe visiting war orphans and advising government leaders on how to care for displaced children;(6)Boys Town has grown exponentially, and now provides care to children and families across the country in 11 regions, including California, Nevada, Texas, Nebraska, Iowa, Louisiana, North Florida, Central Florida, South Florida, Washington, DC, New York, and New England;(7)the Boys Town National Hotline provides counseling to more than 150,000 callers each year;(8)the Boys Town National Research Hospital is a national leader in the field of hearing care and research of Usher Syndrome;(9)Boys Town programs impact the lives of more than 2,000,000 children and families across America each year; and(10)December 12th, 2017, will mark the 100th anniversary of Boys Town, Nebraska.3.Coin specifications(a)$5 gold coinsThe Secretary of the Treasury (referred to in this Act as the Secretary) shall mint and issue not more than 50,000 $5 coins in commemoration of the centennial of the founding of Father Flanagan’s Boys Town, each of which shall—(1)weigh 8.359 grams;(2)have a diameter of 0.850 inches; and(3)contain 90 percent gold and 10 percent alloy.(b)$1 silver coinsThe Secretary shall mint and issue not more than 350,000 $1 coins in commemoration of the centennial of the founding of Father Flanagan’s Boys Town, each of which shall—(1)weigh 26.73 grams;(2)have a diameter of 1.500 inches; and(3)contain 90 percent silver and 10 percent copper.(c)Half dollar clad coinsThe Secretary shall mint and issue not more than 300,000 half dollar clad coins in commemoration of the centennial of the founding of Father Flanagan’s Boys Town, each of which shall—(1)weigh 11.34 grams;(2)have a diameter of 1.205 inches; and(3)be minted to the specifications for half dollar coins contained in section 5112(b) of title 31, United States Code.(d)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(e)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)In generalThe design of the coins minted under this Act shall be emblematic of the 100 years of Boys Town, one of the largest nonprofit child care agencies in the United States.(b)Designation and inscriptionsOn each coin minted under this Act, there shall be—(1)a designation of the value of the coin;(2)an inscription of the year 2017; and(3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(c)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary, after consultation with the National Executive Director of Boys Town and the Commission of Fine Arts; and(2)reviewed by the Citizens of Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2017, and ending on December 31, 2017.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins; and(2)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include a surcharge as follows:(1)A surcharge of $35 per coin for the $5 coin.(2)A surcharge of $10 per coin for the $1 coin.(3)A surcharge of $5 per coin for the half dollar coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to Boys Town to carry out Boys Town’s cause of caring for and assisting children and families in underserved communities across America.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the Federal Government; and(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.Passed the Senate March 24, 2015.Secretary